Citation Nr: 1010838	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a right shoulder 
disability.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1984 to February 1990 and from January 2008 to January 
2009.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks service connection for a right shoulder 
disability.  

The service treatment records show that in November 1989 the 
Veteran complained of right shoulder pain since 1985.  X-rays 
revealed possible tendinitis and small intra-articular loose 
body.  In September 2008, a MRI showed some abnormal findings 
of the right shoulder. 

In October 2008, the RO requested a VA examination, which was 
then scheduled in December 2008.  The Veteran had to cancel 
the examination because he could not miss work. 

As the Veteran had good cause for cancelling the first 
request for a VA examination, the Veteran should be afforded 
the opportunity to reschedule the examination.







Accordingly, the claim is REMANDED for the following action:

1.  Ask the Veteran to either submit or 
to authorize VA to obtain the records of 
A. Anthony, MD, pertaining to treatment 
of the right shoulder. 

2.  Either afford the Veteran a VA 
examination or if the Veteran is still 
unable to report for the examination 
because of work, arrange to have the 
Veteran's file reviewed by a physician to 
determine whether it is at least as 
likely as not that any current right 
shoulder disability is related to 
service.

The examiner is asked to comment on the 
clinical significance of the entry in 
the service treatment records in 
November 1989 and the X-ray findings 
and whether the in-service findings are 
related to any of the findings on the 
MRI in September 2008.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of the conclusion as 
it is to find against the conclusion.

The claims file must be made available to 
the examiner. 






3.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


